NOTICE OF ALLOWABILITY/EXAMINER’S AMENDMENT
This is a notice of allowability with examiner’s amendment addressing applicant’s response 22 September 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are cancelled.
Claims 22-28 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Holcomb on 30 December 2021.

The application has been amended as follows: 



Claims 1-21: cancelled.

342Claim 22: (currently amended) A method for partitioning values from one set into two or more new sets according to two or more intersecting line 343segments in three-dimensions, said method comprising: 
344providing a plurality of values defining one set: 
345representing said values from said one set as a collection of data or datum, each said datum corresponding to a single value 346of said values, each said data or datum being machine-readable: 
347a second value being a mathematical entity selected from 
349a set of intersecting line segments defined as a non-empty set of line segments that contains two or more line segments (li) 350such that all said line segments (li) in said set of intersecting line segments intersect at a common point [[p]] (p); 

353representing a pair of said intersecting line segments as a pair of finite length lines, each of said line segments having a 354first end and a second end, each of said line segments bounded on either said first end or said second end by a 355common point, such that said common point for said pair of said intersecting line segments is also known; 
356deriving a plane that said pair of said intersecting line segments lie within; 
357defining an angle on said plane by said pair of said intersecting line segments and between said intersecting line segments in 358three-dimension, and then bisecting said plane by a hyperplane, thereby defining a bisecting hyperplane, that is perpendicular to said plane defined by said pair of said intersecting line segments; 
defining a bisector for said angle in said plane as a subset of said bisecting hyperplane: 
whereby said bisector for said angle in said plane is a subset of said bisecting hyperplane; 
where said bisecting hyperplane is a surface of separation between said data or datum that is to be 
364defining an additional set of two hyperplanes perpendicular to said plane defined over said pair of said intersecting line 365segments such that [[said]] a first of two said additional hyperplanes defines a chosen line segment hyperplane and contains 366as a subset said first of said intersecting line segments and [[said]] a second of said additional hyperplancs contains as a 367subset said second of said intersecting line segments: 
368defining a perpendicular line that is perpendicular to said plane; 
369for every said value to be partitioned according to said pair of said intersecting line segments, said angle between said 370value and one of said two intersecting line segments, deterministically or arbitrarily chosen, thereby defining a 371chosen line segment, is computed by either: 
372projecting said to be partitioned value onto said plane defined by said pair of intersecting line segments and then 373computing [[a]] an angle 1 between said chosen line segment and a line drawn through said value and said point of 374intersection of said two intersecting line segments, or, 
an angle 2 between said chosen line segment and a projection line that passes through said to be 377partitioned value and said value's projection; 
378using said additional chosen line segment hyperplanes by 
379projecting said to be partitioned value onto said line that is perpendicular to said plane; 
380defining a new hyperplane that contains as a subset said line that passes through said to be partitioned value, said projection, 381and said perpendicular line: 
382computing [[a]] an angle 3 between said chosen line segment and said line that passes through said to be partitioned value by 383computing the angle between said new hyperplane and said chosen line segment hyperplane; 
384if said angle 3 between said new hyperplane and said chosen line segment hyperplane is less than [[a]] an angle 4 between 385said chosen line segment and said bisecting hyperplane that contains said bisector for said angle between said 386two intersecting line segments then said to be partitioned value is assigned to said chosen line segment from said 387pair of two intersecting line segments; 

wherein said assignment of said data or datum from said initial set of values to said line segment (lj), or a different said line segment (lj), and according to all possible said pairs (li, lj) of intersecting line segments, from said set of 394 intersecting line segments partitions said initial set of values into said two or more new sets of values according to said set of intersecting line segments; where a maximum number of new sets of values is determined by, and 396proportional to, said number of line segments in said set of intersecting line segments; 
397displaying said partitioned values to said user, 398or 
displaying said hyperplanes.  

399Claim 23: (currently amended) The method of claim 22, further comprising: 
402representing a Voronoi diagram as a collection of Voronoi cells defined over a set of Voronoi generators, 
403each said Voronoi cell defined over a concave region of space delineated by a set of Voronoi vertices, Voronoi edges, 404and Voronoi faces, where [[such]] a Voronoi vertex of said Voronoi Vertices is connected to other Voronoi vertices via a subset of said Voronoi 405edges, where a Voronoi edge of said Voronoi edges may be straight or curved, and each said Voronoi face is bound on at least one side 406by an associated said Voronoi edge and where each said Voronoi face may be planar or curved, 
407each said Voronoi generator comprising of one or more points; for said generators containing multiple points, each said point in said 408generator connected to other said points in said generator by a set of generator line segments, each said generator line 409segment having a finite length greater than or equal to zero, but not infinite in both directions; for said generators 410containing line segments, a set of generator faces where each said face in said set of generator faces being bounded at 411least on one side by a point or a line segment; 



Claim 24: (currently amended) The method of claim 23, further comprising: 
during the deriving of [[a]] said Voronoi diagram 
deriving a plurality of said surface of separation as either planar or curved geometric entities; 
computing respective intersections of respective two or more of said surfaces of separation, said intersections of said respective surfaces of separation being defined 430as either lines, curves, or point-like geometric entities that exist in [[3D]] three-dimensional or higher dimensional space[[;]] 



further 437comprising: 
utilizing a Voronoi induction over an input set of precepts with respect to the data or datum as the input set of generators for said Voronoi induction;
438providing an input set of data, where said input set of data is machine readable; 
439determining a data segmentation/cluster from said input set of data; 
440defining said Voronoi diagram 


443Claim 26: (currently amended) The method of claim 25, further comprising: 
said points, a set of said line segments, and a set of said faces, where; 
446a line segment of said set of said line segments is bound on each end by [[a]] an end point where said bound end points may or may not connect all of said 447points in said model with some other point in said model 
448each said face of said set of faces is defined 
449said model may have zero or more said points of said set of said points; 
450said model may have zero or more said line segments of said set of said line segments; 
451said model may have zero or more said faces of said set of said faces; 
452a set of generators for said Voronoi induction is a skeleton, or animation skeleton, where; 
453said skeleton is defined over a set of skeletal points and a set of skeletal line segments, also referred to as bones, bound 454on each end by said skeletal points where said said skeletal point in said skeleton; 
said skeletal points; said skeleton may have zero or more said skeletal line segments.  

Claim 27: (currently amended) The method of claim 26, further comprising:
providing a Voronoi diagram V induction over an input model via the use of a to-be-rigged model and an animation skeleton as a set S 460of generators for said V induction
461defining a plurality of bisecting polytope that [[is]] are respectfully each defined as a set of said points within a specified distance of said bisecting hyperplane
463performing a subsequent embedding of [[said]] animation of said skeleton to said segmented model 
466assigning said vertex in said model, where; 
467said bone weights are to be interpreted as a value that indicates how strongly said associated vertex is 

469Claim 28: (currently amended) The method of claim 23, further comprising: 
471representing [[a]] said Voronoi diagram as a collection of said Voronoi cells defined over a set of said Voronoi generators, 
472each said Voronoi cell defined over a concave region of space delineated by a set of said Voronoi vertices, said 473Voronoi edges, and said Voronoi faces, where said Voronoi vertices are connected to other said Voronoi vertices via 474said Voronoi edges, where said Voronoi edges may be straight or curved, and each said Voronoi face is bound on 475at least one side by an associated said Voronoi edge and where each said Voronoi face may be planar or curved, 
476each said Voronoi generator comprising of one or more said points, each said point in said generator connected to 477other said points in said generator by one or more said line segments, each said line segment having a finite 478length greater than or equal to zero, but not infinite in both directions, each said face in said generator being said side by a point of said points or a line segment of said line segments;
480said generators for the to be derived Voronoi diagrams are defined as a set of players of a game G where; 
481said game G is a mathematical game defined over a triple <N, A, u> where: 
482said N is said set of n players, which said N is the set of players for the current game and is the same as said set of 483generators for said to be constructed Voronoi diagram, 
484said A = A1 x ... x An, where [[said]] A = Ai and is the finite set of actions for [[said]] player i of said n players, or the ith generator for said to be construction Voronoi diagram, such that: 
486an action for said game G with respect to said player i is a decision to assign the to be partitioned [[data]] value to 487said current player i or to [[a]] an alternative player j in said [[set]] N of players for said game G[[.]]; 
488and said u = (u1, ...., un), where ui : A → K  is [[the]] a utility function for said game G such that: 
said utility function ui for said player i taking an action ai,k to assign a data value from said input 
said derived Voronoi diagram is a solution to said game G.

With the above amendments, the following is the final status of the claims:
Claims 1-22 are cancelled.
Claims 23-28 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649